Exhibit 10.24

 

[j9436ex10d24image002.jpg]

 

CONVERTIBLE SECURED NOTE PURCHASE AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of October 4, 2002, by and among
ALLIANCE PHARMACEUTICAL CORP., a New York corporation (the “Company”) and the
Holders signatory hereto (each a “Holder” and, collectively, the “Holders”).

 

WHEREAS, the Company has agreed to sell to each Holder, and each Holder has
agreed to purchase from the Company, upon the terms and conditions hereafter
provided, a Convertible Secured Promissory Note in the form attached as
Exhibit A hereto (the “Note”) in the amount set forth each Holder’s name on the
signature pages hereto.

 

NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

1.                                       Purchase and Issuance of Notes. 
Subject to the terms and conditions set forth in this Agreement, the Company
agrees to issue and sell to each Holder signatory hereto the principal amount of
Notes set opposite such Holder’s name on the signature page hereto (the
“Purchase Price”) and the Holder agrees to pay the Purchase Price amount to the
Company.

 

(a)                                  Closing.  The initial closing (the
“Closing”) shall take place at the offices of Stroock & Stroock & Lavan LLP at
10:00 a.m., on October 4, 2002, or at such other time and place as the Company
and the Holder purchasing the Note agree upon.  At the Closing, simultaneously
with the execution of this Agreement, the Company is issuing to the Holder a
Note in the principal amount of such Holder’s Purchase Price and the Holder is
paying to the Company its respective Purchase Price.

 

(b)                                 Subsequent Closing.  In subsequent closings
(each, a “Subsequent Closing”), the Company may, without the consent of any of
the Holders sell additional Notes, subject to the terms of this Agreement;
provided; however, that the aggregate principal amount of Notes to be issued by
the Company pursuant to this Agreement shall not exceed $3,000,000.

 

2.                                       Representations and Warranties of the
Company.  The Company hereby represents and warrants to the Holders as of the
date hereof, except as set forth in the schedules delivered herewith
(collectively, the “Disclosure Schedules”), as follows:

 

(a)                                  Organization, Good Standing and
Qualification.  Each of the Company and its Subsidiaries (as defined below) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and other authority to carry on its business as now conducted and to own its
properties.  Each of the Company and its Subsidiaries is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
in which the conduct of its business or its ownership or leasing of

 

--------------------------------------------------------------------------------


 

property makes such qualification or leasing necessary unless the failure to so
qualify has not and could not reasonably be expected to have a Material Adverse
Effect (as defined below).  The Company’s subsidiaries are reflected on Schedule
2(a) hereto (each a Subsidiary, and collectively the “Subsidiaries”).

 

(b)                                 Authorization.  The Company has full power
and authority and has taken all requisite action on the part of the Company, its
officers, directors and shareholders necessary for (i) the authorization,
execution and delivery of this Agreement, the Notes, the Warrants to purchase an
aggregate of 500,000 shares of Common Stock, at a price per share of Common
Stock equal to $0.50 per share in accordance with the terms and conditions set
forth in the Debenture Waiver and Consent (as defined below) (the “Warrants”),
the Imagent Security Agreement made by the Company to the Collateral Agent (as
defined below), for the benefit of the Holders, dated as of the date hereof (the
“Security Agreement”), the General Collateral Security Agreement made by the
Company to the Collateral Agent for the benefit of the Holders, dated as of the
date hereof (the “General Collateral Security Agreement”), and the Imagent and
Oxygent Patent and Trademark Security Agreement made by the Company to the
Collateral Agent for the benefit of the Holders, dated as of the date hereof
(the “Patent and Trademark Security Agreement”), the Debenture Imagent Security
Agreement made by the Company and the secured parties set forth therein, dated
as of the date hereof (the “Debenture Security Agreement”),  the Debenture
General Collateral Security Agreement made by the Company and the secured
parties set forth therein, dated as of the date hereof (the “Debenture General
Collateral Security Agreement”), and the Debenture Imagent and Oxygent Security
Agreement made by the Company and the secured parties set forth therein, dated
as of the date hereof (the Debenture Patent and Trademark Security Agreement”),
the Intercreditor Agreement between the Company, the collateral agents set forth
therein, Xmark Fund, L.P. and Xmark Fund, Ltd., dated as of the date hereof (the
“Xmark Intercreditor Agreement”), the Intercreditor Agreement between the
Company and the secured parties set forth therein, dated as of the date hereof
(the “Intercreditor Agreement”), and the Waiver and Consent, dated as of the
date hereof, between the parties signatory thereto and in the form attached
hereto as Exhibit F (the “Debenture Waiver and Consent,” and, collectively with
this Agreement, the Notes, the Warrants, the Security Agreement, the General
Collateral Security Agreement, the Patent and Trademark Security Agreement, the
Debenture Security Agreement, the Debenture General Collateral Security
Agreement, the Debenture Patent and Trademark Security Agreement, the Xmark
Intercreditor Agreement and the Intercreditor Agreement, the “Transaction
Documents”), (ii) authorization of the performance of all obligations of the
Company under the Transaction Documents, and (iii) the authorization, issuance
and delivery of the Notes, the Warrants and the shares of common stock, par
value $.01 per share (the “Common Stock”), of the Company (x) issuable upon
conversion of the Notes (the “Conversion Shares”), (y) issuable in payment of
interest on the Notes (the “Payment Shares”) and (z) issuable upon exercise of
the Warrants.  The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

(c)                                  Capitalization.  Schedule 2(c) sets forth
(a) the authorized capital stock of the Company on the date hereof; (b) the
number of shares of capital stock issued and outstanding on the

 

2

--------------------------------------------------------------------------------


 

date hereof; (c) the number of shares of capital stock issuable pursuant to the
Company’s stock plans; and (d) the number of shares of capital stock issuable
and reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company.  All of the
issued and outstanding shares of the Company’s capital stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights and were issued in full compliance with applicable law. All
of the issued and outstanding shares of capital stock of each Subsidiary have
been duly authorized and validly issued and are fully paid, nonassessable and
free of pre-emptive rights, were issued in full compliance with applicable law
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim.  No person is entitled to pre-emptive or
similar statutory or contractual rights with respect to any securities of the
Company.  Except as described herein and on Schedule 2(c), (i) there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind and except as contemplated by this Agreement, (ii) neither the Company nor
any of its Subsidiaries is currently in negotiations for the issuance of any
equity securities of any kind; and (iii) there are no agreements or arrangements
under which the Company or a Subsidiary is obligated to register the sale of any
of its or their securities under the Securities Act of 1933, as amended (the
“Securities Act”) (except as set forth in the Notes). There are no voting
agreements, buy sell agreements, or right of first purchase agreements among the
Company and any of the security holders of the Company.

 

Schedule 2(c) sets forth a true and complete table setting forth the pro forma
capitalization of the Company on a fully diluted basis giving effect to (i) the
issuance of the Conversion Shares, (ii) any adjustments in other securities
resulting from such issuance, and (iii) the exercise or conversion of all
outstanding securities.

 

The Company has furnished to the Holders true and correct copies of the
Company’s Certificate of Incorporation as in effect on the date hereof
(“Certificate of Incorporation”), the Company’s By-laws as in effect on the date
hereof (the “By-laws”), and all other instruments and agreements governing
securities convertible into or exercisable or exchangeable for capital stock of
the Company and each of its Subsidiaries.

 

(d)                                 Valid Issuance.  The Company has duly
authorized and reserved a sufficient number of shares of Common Stock, for
issuance of the Conversion Shares and the exercise of the Warrants (such shares
of Common Stock issuable upon exercise of the Warrants being referred to as the
“Warrant Shares”).  The Company has duly authorized and reserved a sufficient
number of shares of Common Stock for issuance as payment of interest on the
Notes.  The Conversion Shares, the Payment Shares and the Warrant Shares, if
issued pursuant to the Notes, will be validly issued, fully paid and
non-assessable free and clear of all taxes, liens, encumbrances and
restrictions, except for restrictions on transfer set forth in this Agreement or
imposed by applicable securities laws and will not be subject to preemptive
rights or other similar rights and will not impose personal liability upon the
holder thereof.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Consents.  Except as set forth on Schedule
2(e), the execution, delivery and performance by the Company of the Transaction
Documents, the offer issuance of the Notes, Warrants, Conversion Shares, the
Payment Shares and the Warrant Shares, the granting of the security interests
pursuant to the Security Agreement, the General Collateral Security Agreement
and the Patent and Trademark Security Agreement and the exercise of the rights
granted to the Holders therein require no consent of, action by or in respect
of, or filing with, any person, governmental body, agency, or official other
than (i) consents, actions or filings that have been made prior to the date
hereof which are in full force and effect, (ii) consents set forth in items 7, 8
and 9 on Schedule 2(e) to be obtained within five business days of the date
hereof, and (iii) post-sale filings pursuant to applicable state and federal
securities laws which the Company undertakes to file within the applicable time
periods. The Company has taken all action necessary to exempt the transactions
contemplated by the Transaction Documents from the provisions of Section 912 of
the New York Business Corporation Law and any other state anti-takeover or
similar statute.  The granting of the (i) security interest in the Collateral
(as defined in the Security Agreement, the General Collateral Security Agreement
and the Patent and Trademark Security Agreement) pursuant to the Security
Agreement, the General Collateral Security Agreement, the Patent and Trademark
Security Agreement and the exercise of the rights granted to the Holders therein
(including, without limitation, the disposition of the Collateral), and (ii)
security interest in the Collateral (as defined in the Debenture Security
Agreement, the Debenture General Collateral Security Agreement and the Debenture
Patent and Trademark Security Agreement) pursuant to the Debenture Security
Agreement, the Debenture General Collateral Security Agreement, the Debenture
Patent and Trademark Security Agreement and the exercise of the rights granted
to the secured parties (including, without limitation, the disposition of the
Collateral), do not require the consent, authorization or approval of any
governmental authority, including without limitation, the Food and Drug
Administration.

 

(f)                                    Delivery of SEC Filings; Business.  The
Company has provided the Holders with copies of the Company’s most recent Annual
Report on Form 10-K for the fiscal year ended June 30, 2001 (the “2001 10-K”),
and all other reports filed by the Company pursuant to the Exchange Act of 1934,
as amended (the “Exchange Act”) since the filing of the 2001 10-K and prior to
the date hereof (all of the foregoing and all exhibits included therein and
financial statements thereto and documents incorporated by reference therein
collectively, being referred to herein as the “SEC Filings”).  The SEC Filings
are the only filings required of the Company pursuant to the Exchange Act for
such period.  The Company and its Subsidiaries are engaged only in the business
described in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of the Company and its
Subsidiaries, taken as a whole.

 

(g)                                 Use of Proceeds.  The proceeds from the sale
of the Notes hereunder shall be used by the Company for working capital and
general corporate purposes.

 

(h)                                 No Material Adverse Effect.  Since June 30,
2001, except as set forth on Schedule 2(h) and as identified and described in
the SEC Filings, there has not been:

 

4

--------------------------------------------------------------------------------


 

(1)                                  any change in the consolidated assets,
liabilities, financial condition or operating results of the Company from that
reflected in the financial statements included in the 2001 10-K, except for (A)
changes described on Schedule 2(h) and (B) changes in the ordinary course of
business, in each case which have not and could not reasonably be expected to
have a Material Adverse Effect (as defined herein), individually or in the
aggregate;

 

(2)                                  any declaration or payment of any dividend,
or any authorization or payment of any distribution, on any of the capital stock
of the Company, or any redemption or repurchase of any securities of the
Company;

 

(3)                                  any material damage, destruction or loss,
whether or not covered by insurance to any assets or properties of the Company
or its Subsidiaries;

 

(4)                                  any waiver, not in the ordinary course of
business, by the Company or any Subsidiary of a material right or of a material
debt owed to it;

 

(5)                                  any satisfaction or discharge of any lien,
claim or encumbrance or payment of any obligation by the Company or a
Subsidiary, except in the ordinary course of business and which is not material
to the assets, properties, financial condition, operating results or business of
the Company and its Subsidiaries taken as a whole (as such business is presently
conducted and as it is proposed to be conducted);

 

(6)                                  any change or amendment to the Company’s
Certificate of Incorporation or by-laws, or material change to any material
contract or arrangement by which the Company or any Subsidiary is bound or to
which any of their respective assets or properties is subject;

 

(7)                                  any material labor difficulties or labor
union organizing activities with respect to employees of the Company or any
Subsidiary;

 

(8)                                  any transaction entered into by the Company
or a Subsidiary other than in the ordinary course of business;

 

(9)                                  the loss of the services of any key
employee, or material change in the composition or duties of the senior
management of the Company or any Subsidiary;

 

(10)                            the loss or threatened loss of any customer
which has had or could reasonably be expected to have a material adverse effect
on (i) the assets, liabilities, results of operations, condition (financial or
otherwise), business, or prospects of the Company and its subsidiaries taken as
a whole or (ii) on the ability of the Company to perform its obligations under
the Transaction Documents (collectively, a “Material Adverse Effect”); or

 

(11)                            any other event or condition of any character
that has had or could reasonably be expected to have a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------


 

(i)                                     SEC Filings.

 

(1)               At the time of filing thereof, the SEC Filings complied as to
form in all material respects with the requirements of the Exchange Act and did
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

 

(2)               During the preceding three years, each registration statement
and any amendment thereto filed by the Company pursuant to the Securities Act
and the rules and regulations thereunder, as of the date such statement or
amendment became effective, complied as to form in all material respects with
the Securities Act and did not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading; and each prospectus filed pursuant to
Rule 424(b) under the Securities Act, as of its issue date and as of the closing
of any sale of securities pursuant thereto did not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading.

 

(j)                                     No Conflict, Breach, Violation or
Default.  The execution, delivery and performance of the Transaction Documents
by the Company, the issuance and sale of the Notes, the Warrants, the Conversion
Shares, the Payment Shares, the Warrant Shares, the granting of the security
interests pursuant to the Security Agreement, the General Collateral Security
Agreement and the Patent and Trademark Security Agreement and the exercise of
the rights granted to the Holders therein do not and will not conflict with or
result in a breach or violation of any of the terms and provisions of,
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation under (i) the Certificate of
Incorporation or the By-laws, both as in effect on the date hereof (copies of
which have been provided to the Holders before the date hereof), or (ii) (a) any
statute, rule, regulation or order of any governmental agency or body (including
without limitation, the Sarbanes-Oxley Act of 2002) or any court, domestic or
foreign, having jurisdiction over the Company, any Subsidiary or any of their
respective assets or properties, or (b) upon receipt of the consents set forth
on Schedule 2(e), any agreement, indenture, or instrument to which the Company
or any Subsidiary is a party or by which the Company or a Subsidiary is bound or
to which any of their respective assets or properties is subject.  Neither the
Company nor the Subsidiary is in violation of its Certificate of Incorporation,
By-laws or other organizational documents and, except as provided in Schedule
2(j), neither the Company nor any Subsidiary is in default (and no event has
occurred which, with notice or lapse of time or both, would put the Company or
any Subsidiary in default) under, nor has there occurred any event giving others
(with notice or lapse of time or both) any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or Subsidiary is a party, except for actual or possible violations,
defaults or rights that would not, individually or in the aggregate, have a
Material Adverse Effect.  The businesses of the Company and the Subsidiaries are
not being conducted, and shall not be

 

6

--------------------------------------------------------------------------------


 

conducted so long as the Holders own the Note or the Warrants are owned by the
original holders, in violation of any law, ordinance or regulation of any
governmental entity, except for possible violations the sanctions for which
either singly or in the aggregate would not have a Material Adverse Effect. 
Except as specifically contemplated by this Agreement, the Company is not
required to obtain any consent, approval, authorization or order of, or make any
filing or registration with, any court or governmental agency or any regulatory
or self regulatory agency or other third party in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents, in
each case in accordance with the terms hereof or thereof.

 

(k)                                  Tax Matters.  Except as provided in
Schedule 2(k), the Company and each Subsidiary has timely prepared and filed all
tax returns, reports and declarations required to have been filed by the Company
or such Subsidiary with all appropriate governmental agencies and timely paid
all taxes owed by it.  The charges, accruals and reserves on the books of the
Company in respect of taxes for all fiscal periods are adequate in all material
respects, and there are no material unpaid assessments against the Company or
any Subsidiary nor, to the Company’s knowledge (as defined herein), any basis
for the assessment of any additional taxes, penalties or interest for any fiscal
period or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole.  All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due.  There are no tax liens or claims pending or, to the Company’s
knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property.  There are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.  Neither the Company nor any of the Subsidiaries has
executed a waiver with respect to the statute of limitations relating to the
assessment or collection or any foreign, federal, state, provincial or local
tax.  None of the Company’s tax returns is presently being audited by any taxing
authority.

 

(l)                                     Title to Properties.  Except as
disclosed in the SEC Filings and Schedule 2(1), the Company and each Subsidiary
has good and marketable title in fee simple to all real properties and good and
merchantable title to all other properties and assets owned by it, in each case
free from liens, encumbrances and defects that would materially affect the value
thereof or materially interfere with the use made or currently planned to be
made thereof by them; and except as disclosed in the SEC Filings and Schedule
2(1), the Company and each Subsidiary holds any leased real or personal property
under valid, subsisting and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them.

 

(m)                               Certificates, Authorities and Permits.  The
Company and each Subsidiary possess adequate certificates, authorities,
licenses, approvals or permits issued by appropriate governmental agencies or
bodies necessary to conduct the business now operated by it, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such certificate, authority or permit
that, if determined adversely to the Company or such Subsidiary, could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate.

 

7

--------------------------------------------------------------------------------


 

(n)                                 No Labor Disputes.  No material labor
dispute with the employees of the Company or any Subsidiary exists or, to the
Company’s knowledge, is imminent.

 

(o)                                 Intellectual Property.

 

(1)               All Intellectual Property of the Company and its Subsidiaries
is currently in compliance with all legal requirements (including timely
filings, proofs and payments of fees) and is valid and enforceable. 
“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; (v) trade secrets, confidential information
and know-how (including but not limited to ideas, formulae, compositions,
manufacturing and production processes and techniques, research and development
information, drawings, specifications, scientific, technical, and engineering
data object and source codes, designs, business and marketing plans, and
customer and supplier lists and related information); and (vi) proprietary
computer software (including but not limited to data, data bases and
documentation).  No Intellectual Property of the Company or its Subsidiaries
which is necessary for the conduct of Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted has been or is now involved in any cancellation, dispute or
litigation, and, to the Company’s knowledge, no such action is threatened. 
“Company’s knowledge” means the actual knowledge of the officers of the Company
holding the title of vice president and above, after due inquiry.  No patent of
the Company or its Subsidiaries has been or is now involved in any interference,
reissue, re-examination or opposition proceeding.

 

(2)               All of the licenses and sublicenses and consent, royalty or
other agreements concerning Intellectual Property which are necessary for the
conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $10,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company or its Subsidiaries that are parties thereto and, to the
Company’s knowledge, the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
neither the Company nor any of its Subsidiaries nor, to the Company’s knowledge,
any other party thereto, is in material violation or breach of any such License
Agreement, and no action or failure to act by the Company or any of its
Subsidiaries constitutes (with or without due notice or lapse of time or both) a
material default by the Company or any of its Subsidiaries thereunder.

 

(3)               The Company has valid title and right to use all of the
Intellectual Property that constitutes part of the Collateral (as defined in the
Security Agreement, the General

 

8

--------------------------------------------------------------------------------


 

Collateral Security Agreement and the Patent and Trademark Security Agreement). 
The Subsidiaries do not have any right to or interest in the Collateral.

 

(4)               The Company and its Subsidiaries own or have the valid right
to use all of the Intellectual Property necessary for the conduct of the
Company’s and each of its Subsidiaries’ businesses substantially as currently
conducted or as currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its Subsidiaries’ properties and
assets.

 

(5)               Except as set forth on Schedule 2(o), the Intellectual
Property reflected in the financial statements included in the SEC Filings as
owned by the Company and its Subsidiaries that is necessary for the conduct of
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted is owned by them free and
clear of all liens, encumbrances, adverse claims or obligations to license all
such owned Intellectual Property, other than licenses entered into in the
ordinary course of the Company’s and its Subsidiaries’ businesses.  The Company
and its Subsidiaries have a valid and enforceable right to use all other
Intellectual Property used or held for use in the respective businesses of the
Company and its Subsidiaries.  The Company and its Subsidiaries have the right
to use all of the owned and licensed Intellectual Property which is necessary
for the conduct of Company’s and each of its Subsidiaries’ respective businesses
as currently conducted or as currently proposed to be conducted in all
jurisdictions in which they conduct their businesses.

 

(6)               The Company and each of its Subsidiaries have taken reasonable
steps to maintain, police and protect the Intellectual Property which it owns
and which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted, including the execution of appropriate confidentiality
agreements and intellectual property and work product assignments and releases.
The conduct of the Company’s and its Subsidiaries’ businesses as currently
conducted does not infringe or otherwise impair or conflict with (collectively,
“Infringe” or “Infringement”) any Intellectual Property rights of any third
party, and, to the Company’s knowledge, the Intellectual Property rights of the
Company and its Subsidiaries which are necessary for the conduct of Company’s
and each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted are not being infringed by any third party,
except to the extent such Infringements do not have a Material Adverse Effect. 
There is no litigation or order pending or outstanding or, to the Company’s
knowledge, threatened or imminent, that seeks to limit or challenge or that
concerns the ownership, use, validity or enforceability of any Intellectual
Property of the Company and its Subsidiaries and the Company’s and its
Subsidiaries’ use of any Intellectual Property owned by a third party. Neither
the Company nor any of the Subsidiaries has entered into any consent agreement,
indemnification agreement, forbearance to sue or settlement agreement with
respect to the validity of the Company’s or its Subsidiaries’ ownership or right
to use its Intellectual Property and, to the best knowledge of the Company,
there is no reasonable basis for any such claim to be successful.

 

9

--------------------------------------------------------------------------------


 

(7)               The consummation of the transactions contemplated hereby will
not result in the alteration, loss, impairment of or restriction on the
Company’s or any of its Subsidiaries’ ownership or right to use any of the
Intellectual Property (including, without limitation, property used pursuant to
License Agreements) which is necessary for the conduct of Company’s and each of
its Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted.

 

(8)               All software owned by the Company or any of its Subsidiaries,
and, to the Company’s knowledge, all software licensed from third parties by the
Company or any of its Subsidiaries, (i) is free from any material defect, bug,
virus, or programming, design or documentation error; (ii) operates and runs in
a reasonable and efficient business manner; and (iii) conforms in all material
respects to the specifications and purposes thereof.

 

(9)               Except under confidentiality obligations, there has been no
material disclosure of any of the Company’s or its Subsidiaries’ confidential
information or trade secrets to any third party.

 

(p)                                 Environmental Matters.  Neither the Company
nor any Subsidiary is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), owns or
operates any real property contaminated with any substance that is subject to
any Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, and is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s knowledge,
threatened investigation that might lead to such a claim.

 

(q)                                 Litigation.  Except as disclosed in the SEC
Filings and the Disclosure Schedules, including Schedule 2(q), there are no
pending actions, suits, proceedings, inquiries or investigations against or
affecting the Company, its Subsidiaries or any of its or their properties or
their respective directors or officers in their capacities as such. To the best
knowledge of the Company, after reasonable investigation, there are no facts
which, if known by a potential claimant or governmental authority, could give
rise to a claim or proceeding which, if asserted or conducted with results
unfavorable to the Company or any of the Subsidiaries, could reasonably be
expected to have a Material Adverse Effect.

 

(r)                                    Financial Statements.  The financial
statements included in each SEC Filing present fairly, in all material respects,
the consolidated financial position of the Company as of the dates shown and its
consolidated results of operations and cash flows for the periods shown, and
such financial statements have been prepared in conformity with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
(except as may be disclosed therein or in the notes thereto, and, in the case of
quarterly financial statements, as permitted by Form 10-Q

 

10

--------------------------------------------------------------------------------


 

under the Exchange Act).  Except as set forth in the financial statements of the
Company included in the SEC Filings filed prior to the date hereof or as
described on Schedule 2(r), neither the Company nor any of its Subsidiaries has
incurred any liabilities, contingent or otherwise, except (i) those incurred in
the ordinary course of business, consistent (as to amount and nature) with past
practices since the date of such financial statements, and (ii) obligations
under contracts and commitments incurred in the ordinary course of business and
not required under GAAP to be reflected in such financial statements, none of
which, individually or in the aggregate, have had or could reasonably be
expected to have a Material Adverse Effect.

 

(s)                                  Insurance Coverage.  The Company and each
Subsidiary maintain in full force and effect insurance coverage that is
customary for comparably situated companies for the business being conducted and
properties owned or leased by the Company and each Subsidiary.  No default or
event has occurred that could give rise to a default under any such policy.

 

(t)                                    Brokers and Finders.  No person will
have, as a result of the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company, any Subsidiary or the
Holders for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company.

 

(u)                                 No Directed Selling Efforts or General
Solicitation.  Neither the Company nor any person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of the Notes, the
Conversion Shares or Payment Shares.

 

(v)                                 No Integrated Offering.  Neither the Company
nor any of its affiliates, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any Company security or
solicited any offers to buy any security, under circumstances that would
adversely affect reliance by the Company on Section 4(2) for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Notes, the Warrants, the Conversion Shares, the Payment
Shares or the Warrant Shares under the Securities Act.

 

(w)                               Questionable Payments.  Neither the Company
nor any of its Subsidiaries nor, to the Company’s knowledge, any of their
respective current or former shareholders, directors, officers, employees,
agents or other persons acting on behalf of the Company or any Subsidiary, has
on behalf of the Company or any Subsidiary or in connection with their
respective businesses: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books and records of the Company or any Subsidiary; or
(e) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment of any nature.

 

(x)                                   Disclosures.  The information relating to
or concerning the Company, set forth in this Agreement or provided to the
Holders in connection with the transactions contemplated

 

11

--------------------------------------------------------------------------------


 

by the Transaction Documents do not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.  None of the matters described on the Disclosure Schedules have had,
or could reasonably be expected to have, a Material Adverse Effect, individually
or in the aggregate, except as described on the Disclosure Schedules.  No event
or circumstance has occurred or exists with respect to the Company or the
Subsidiaries or their respective businesses, properties, prospects, operations
or financial conditions, which has not been publicly disclosed but, under
applicable law, rule or regulation, would be required to be disclosed by the
Company in a registration statement filed on the date hereof by the Company
under the Securities Act with respect to a primary issuance of the Company’s
securities.

 

(y)                                 Transactions with Affiliates.  None of the
officers or directors of the Company and, to the Company’s knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or a Subsidiary or to a presently contemplated transaction (other than
for services as employees, officers and directors) that would be required to be
disclosed pursuant to Item 404 of Regulation S-K promulgated under the
Securities Act, without regard to the dollar thresholds contained in such Item.

 

(z)                                   Acknowledgment Regarding Holders’ Purchase
of the Securities.  The Company acknowledges and agrees that no Holder is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement or the transactions contemplated hereby, the
relationship between the Company and each Holder is “arms-length” and any
statement made by any Holder or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Holder’s purchase of the Securities (as defined below)
and has not been relied upon by the Company, its officers or directors in any
way.  The Company further acknowledges that the Company’s decision to enter into
this Agreement has been based solely on an independent evaluation by the Company
and its representatives.

 

3.                                       Holders’ Representations.  In
connection with the Holders’ acquisition of the Notes, the Holders represent to
the Company the following:

 

(a)                                  Organization and Existence.  The Holders
are validly existing corporations, limited partnerships or limited liability
companies and have all requisite corporate, partnership or limited liability
company power and authority to invest in the Notes, the Conversion Shares and
the Payment Shares pursuant to this Agreement.

 

(b)                                 Authorization.  The execution, delivery and
performance by the Holders of the Transaction Documents have been duly
authorized and the Transaction Documents will each constitute the valid and
legally binding obligation of the Holders, enforceable against the Holders in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Purchase Entirely for Own Account.  The
Notes, the Conversion Shares and the Payment Shares to be received by the
Holders hereunder will be acquired for the Holders’ own account, not as nominee
or agent, and not with a view to the resale or distribution of any part thereof
in violation of the Securities Act, and the Holders has no present intention of
selling, granting any participation in, or otherwise distributing the same in
violation of the Securities Act.  The Holders are not registered broker dealers
or entities engaged in the business of being broker dealers.  Notwithstanding
anything in this Section 3(c) to the contrary, by making the representations
herein, the Holders do not agree to hold the Securities for any minimum or other
specific term and reserve the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption from the
registration requirements under the Securities Act.

 

(d)                                 Investment Experience.  The Holders
acknowledge that they can bear the economic risk and complete loss of their
investment in the Notes, the Conversion Shares and the Payment Shares and have
such knowledge and experience in financial or business matters that they are
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

(e)                                  Disclosure of Information.  The Holders
have had an opportunity to receive all additional information related to the
Company requested and to ask questions of and receive answers from the Company
regarding the Company, its business and the terms and conditions of the sale of
the Notes, the Conversion Shares and the Payment Shares.  The Holders
acknowledge receipt of copies of the SEC Filings. Neither such inquiries nor any
other due diligence investigation conducted by the Holders shall modify, amend
or affect the Holders’ right to rely on the Company’s representations and
warranties contained in this Agreement.

 

(f)                                    Restricted Securities.  The Holders
acknowledge and understand that the Notes constitute, and that the Conversion
Shares, if issued, will constitute “restricted securities” under the Securities
Act and must be held indefinitely unless they are subsequently registered under
the Securities Act or an exemption from such registration is available.  The
Holders further acknowledge and understand that the Company is under no
obligation to register the Notes or, except as otherwise set forth in this
Agreement, the Conversion Shares and the Payment Shares.  The Holders understand
that the instrument evidencing the Notes shall be imprinted with a legend which
prohibits the transfer of the Notes unless (i) they are registered, (ii) such
registration is not required in the opinion of counsel satisfactory to the
Company or (iii) they can be sold pursuant to Rule 144(k).

 

(g)                                 Legends.  It is understood that, if the
Notes are converted, until the earlier of (i) registration for resale pursuant
hereto or (ii) the time when the Conversion Shares (as defined in the Notes) may
be sold pursuant to Rule 144(k), certificates evidencing the Conversion Shares
may bear the following or any similar legend:

 

“The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended, (ii) such securities may be sold pursuant to Rule 144(k), or (iii)
the Company has received an

 

13

--------------------------------------------------------------------------------


 

opinion of counsel satisfactory to it that such transfer may lawfully be made
without registration under the Securities Act of 1933 or qualification under
applicable state securities laws.”

 

The Company agrees that it shall, immediately prior to a Registration Statement
(as defined below) being declared effective, deliver to its transfer agent an
opinion letter of counsel, opining that at any time a Registration Statement is
effective, the transfer agent shall issue, in connection with the issuance of
the Conversion Shares or Payment Shares, as applicable, certificates
representing any such Conversion Shares or Payment Shares without the
restrictive legend above, provided such Conversion Shares and Payment Shares are
to be sold pursuant to the prospectus contained in the Registration Statement. 
Upon receipt of such opinion, the Company shall cause the transfer agent to
confirm, for the benefit of the Holders, that no further opinion of counsel is
required at the time of transfer in order to issue such shares without such
restrictive legend.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Note, Conversion Share or
Payment Share (each a “Security” and collectively, the “Securities”) upon which
it is stamped, if, unless otherwise required by state securities laws, (a) the
sale of such Security is registered under the Securities Act (including
registration pursuant to Rule 416 thereunder); (b) such holder provides the
Company with an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Security may be made without registration under the
Securities Act; or (c) such holder provides the Company with reasonable
assurances that such Security can be sold under Rule 144.  In the event the
above legend is removed from any Security and thereafter the effectiveness of a
registration statement covering such Security is suspended or the Company
determines that a supplement or amendment thereto is required by applicable
securities laws, then upon reasonable advance written notice to the Holders the
Company may require that the above legend be placed on any such Security that
cannot then be sold pursuant to an effective registration statement or under
Rule 144 and the Holders shall cooperate in the replacement of such legend. 
Such legend shall thereafter be removed when such Security may again be sold
pursuant to an effective registration statement or under Rule 144.

 

(h)                                 Accredited Investor.  The Holders are
accredited investors as defined in Rule 501(a) of Regulation D, as amended,
under the Securities Act.

 

(i)                                     No General Solicitation.  The Holders
did not learn of the investment in the Notes or the Conversion Shares as a
result of any public advertising or general solicitation.

 

(j)                                     Brokers and Finders.  No person will
have, as a result of the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company, any Subsidiary or the
Holders for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Holders.

 

(k)                                  Taxes.  The Holders understand that the
Holders’ investment in the Company may result in tax consequences.  The Holders
shall rely solely on the determinations of their tax

 

14

--------------------------------------------------------------------------------


 

advisors or their own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters.

 

4.                                       Covenants.

 

(a)                                  Satisfaction of Conditions.  The Company
shall satisfy each of the conditions described in Section 7 of this Agreement.

 

(b)                                 Form D; Blue Sky Laws.  The Company shall
file with the Securities and Exchange Commission a Form D with respect to the
Securities and Warrants as required under Regulation D and provide a copy
thereof to the Holders promptly after such filing.  The Company shall, on or
before the time of Closing and any Subsequent Closing, take such action as the
Company shall reasonably determine is necessary to qualify the Securities for
sale to the Holders pursuant to this Agreement under applicable securities or
“blue sky” laws of the states of the United States or obtain exemption
therefrom, and shall provide evidence of any such action so taken to the Holders
on or prior to the time of Closing and any Subsequent Closing.  Within two (2)
business days after the time of Closing, the Company shall file a Form 8-K
concerning this Agreement and the transactions contemplated hereby, which filing
shall contain all material information relating to the Company and the
transactions entered into herewith.

 

(c)                                  Reporting Status.  So long as any Holder
beneficially owns any of the Securities and Warrants, the Company shall timely
file all reports required to be filed with the SEC pursuant to the Exchange Act,
and the Company shall not terminate its status as an issuer required to file
reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would permit such termination.  In addition, the Company
shall take all actions necessary to meet the “registrant eligibility”
requirements set forth in the general instructions to Form S-3 or any successor
form thereto, to continue to be eligible to register the resale of its Common
Stock on a registration statement on Form S-3 under the Securities Act.

 

(d)                                 Use of Proceeds.  The Company shall have
used the proceeds from the sale of the Notes as set forth in Schedule 4(d).

 

(e)                                  Expenses.  The Company shall pay to the
Holders at the Closing and any Subsequent Closing, reimbursement for all
expenses reasonably incurred by the Holders and their affiliates and advisors in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other agreements to be executed in connection herewith,
including, without limitation, the Holders and their affiliates and advisors’
reasonable due diligence and attorneys’ fees and expenses (the “Expenses”);
provided, however, that the Holders shall be permitted to deduct all Expenses
from the Purchase Price payable by the Holders hereunder. In addition, from time
to time thereafter, upon the written request of a Holder, the Company shall pay
to such Holder such additional Expenses, if any, not covered by such payment, in
each case to the extent reasonably incurred by the Holders or their affiliates
or agents in connection with the negotiation, preparation, execution and
delivery of this Agreement and the other agreements executed in connection
herewith.  Notwithstanding anything to the contrary in this subsection (e), the
Company shall not be required to

 

15

--------------------------------------------------------------------------------


 

pay any Expenses in excess of $90,625, excluding however, any Expenses incurred
in connection with any Subsequent Closing.

 

(f)                                    Financial Information.  The Company shall
send (via electronic transmission or otherwise) the following reports to the
Holders until the Holders transfer, assign or sell all of their Securities: (i)
within ten (10) days after the filing with the SEC, a copy of its Annual Report
on Form 10-K, its Quarterly Reports on Form 10-Q, its proxy statements and any
Current Reports on Form 8-K; and (ii) within one (1) day after release, copies
of all press releases issued by the Company or any of its subsidiaries.

 

(g)                                 Reservation of Shares.  The Company
currently has authorized and reserved for the purpose of issuance 17,142,857
shares of Common Stock to provide for the full conversion of the Notes and
issuance of the Conversion Shares in connection therewith, such number of shares
of Common Stock to provide for the issuance of the payment of interest on the
Notes and the issuance of Payment Shares in connection therewith, such number of
shares of Common Stock to provide for the full exercise of the Warrants and
issuance of the Warrant Shares in connection therewith and as otherwise required
by the Notes and Warrants (collectively, the “Issuance Obligations”).  In the
event such number of shares becomes insufficient to satisfy the Issuance
Obligations, the Company shall take all necessary action to authorize and
reserve such additional shares of Common Stock necessary to satisfy the Issuance
Obligations.

 

(h)                                 Listing.  The Company will use its best
efforts to continue the listing and trading of its Common Stock on the OTC
Electronic Bulletin Board (the “Bulletin Board”) or on the NASDAQ National
Market (“NNM”), the Nasdaq Smallcap Market (the “Smallcap Market”) the New York
Stock Exchange (“NYSE”) or the American Stock Exchange (“AMEX”) and will comply
in all respects with the reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers, Inc. (the
“NASD”), such exchanges, or such electronic system, as applicable.  The Company
shall promptly provide to the Holders copies of any notices it receives
regarding the continued eligibility of the Common Stock for trading in a market
over the counter or, if applicable, any securities exchange or automated
quotation system on which securities of the same class or series issued by the
Company are then listed or quoted, if any.

 

(i)                                     No Integrated Offerings.  The Company
shall not make any offers or sales of any security (other than the Securities
and the Warrants) under circumstances that would require registration of the
Securities being offered or sold hereunder under the Securities Act or cause
this offering of the Securities to be integrated with any other offering of
securities by the Company for purposes of any stockholder approval provision
applicable to the Company or its securities.

 

(j)                                     Legal Compliance.  The Company shall
conduct its business and the business of the Subsidiaries in compliance with all
laws, ordinances or regulations of governmental entities applicable to such
businesses, except where the failure to do so would not have a Material Adverse
Effect.

 

16

--------------------------------------------------------------------------------


 

(k)                                  Redemptions and Dividends.  So long as any
Holder beneficially owns any Notes, the Company shall not, without first
obtaining the written approval of the Holders, repurchase, redeem, or declare or
pay any cash dividend or distribution on, or otherwise prepay on account of, any
shares of capital stock or other outstanding indebtedness of the Company, except
for the prepayments contemplated in the Debenture Waiver and Consent, which
prepayments are expressly permitted herby and consented to by the Holders.

 

(l)                                     Stockholder Approval.  If the Company is
prohibited by Rule 4350 of the NASD or any successor or similar rule, or the
rules of any other securities exchange or electronic trading system on which the
Common Stock is then listed or traded from issuing all of the shares of Common
Stock issuable upon complete conversion of the Notes (without giving effect to
the limitations on conversion and exercise contained in Section 3(h) and
Section 4 of the Notes, the Company shall call a meeting of its stockholders to
be held as provided for in Section 4 of the Notes for the purpose of voting upon
and approving the issuance of the Notes, and the issuance of the Conversion
Shares and Payment Shares upon conversion of or otherwise pursuant to the
Notes.  The Company shall, through its Board of Directors, recommend to its
stockholders approval of such matters.  The Company shall use its best efforts
to solicit from its stockholders proxies in favor of such matters sufficient to
comply with all relevant legal requirements, including, without limitation
Rule 4350 promulgated by the NASD, and shall vote such proxies in favor of such
matters.  In the event that the Company is required to obtain such approval and
such approval is not obtained, the Company shall pay a cash payment to the
Holders in an amount equal to 120% of each Holder’s contribution to the Purchase
Price.

 

(m)                               Sale or License of Imagent.  The Company
agrees to promptly commence efforts to, and as soon as practicable but in no
event later than December 31, 2002, to sell or license the Imagent product and
all derivations, improvements thereon, products and processes for no less than
six million dollars in net proceeds to the Company.

 

(n)                                 Operating Expenses.  The Company agrees that
following the time of Closing, the Company will continue to reduce its Operating
Expenses (as defined below) to levels that SDS Merchant Fund, L.P., or any
affiliate thereof, determines to be prudent taking into account the Company’s
then revenues and profitability or prospects for same and to the extent that the
Company is required pursuant to this Section 4(n) to reduce Operating Expenses
in any material amount, it will immediately issue a press release and file with
the SEC a Form 8-K disclosing such information.

 

“Operating Expenses” shall include without limitation, expenses for
compensation, employee benefit plans, capital expenditures, lease expenditures,
research and development costs, product development and marketing costs and
commitments, interest expense, and other general administrative expenses.

 

(o)                                 Prior Registration Statements.  The Company
hereby represents and warrants that the following registration statements are
effective under the Securities Act: any registration statement issued in
connection with that certain Securities Purchase Agreement, dated as of August

 

17

--------------------------------------------------------------------------------


 

22, 2000 among the Company and the signatories thereto, and any registration
statement issued in connection with that certain Purchase Agreement, made as of
the 30th day of October 2001 by and among the Company and the signatories
thereto (the “Prior Registration Statements”).  The Company shall take all
actions necessary to maintain the effectiveness of the Prior Registration
Statements under the Securities Act.

 

(p)                                 Filing of Prospectus.  Within four calendar
days of the date of Closing and any Subsequent Closing, if required by law in
the reasonable opinion of counsel to any Holder, the Company shall file with the
SEC a prospectus supplement pursuant to Rule 424(b) promulgated under the
Securities Act, to the extent necessary to reflect the transactions contemplated
by this Agreement.

 

(q)                                 Consents.  The Company covenants and agrees
with the Holders that it shall obtain the consents set forth in items 7, 8 and 9
on Schedule 2(e) within five business days as of the date hereof.

 

(r)                                    Waiver of Third Party Registration
Rights.  The Company covenants and agrees with the Holders that it will, within
five (5) business days of the date of Closing, obtain from any and all third
parties that have piggyback registration rights with respect to the Company’s
securities, waivers of such rights with respect to any registration statement
filed as contemplated by this Agreement and the Transaction Documents.

 

5.                                       Transfer Agent Instructions.

 

(a)                                  The Company shall instruct its transfer
agent to issue certificates, registered in the name of each Holder or its
nominee, for the Conversion Shares and the Payment Shares in such amounts as
specified from time to time by the Holders to the Company upon conversion of the
Notes or issuance of Payment Shares, as applicable.

 

(b)                                 The Company warrants that no instruction
other than such instructions referred to in this Section 5, and stop transfer
instructions to give effect to Section 3(f) hereof in the case of the transfer
of the Conversion Shares or Payment Shares prior to registration of the
Conversion Shares and Payment Shares under the Securities Act or without an
exemption therefrom, will be given by the Company to its transfer agent and that
the Securities shall otherwise be freely transferable on the books and records
of the Company as and to the extent provided in this Agreement.

 

(c)                                  If the Holders provide the Company and the
transfer agent with an opinion of counsel, which opinion of counsel shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that the Securities to be sold or transferred may be
sold or transferred pursuant to an exemption from registration, or the Holders
provide the Company with reasonable assurances that such Securities may be sold
under Rule 144, the Company shall permit the transfer and, in the case of the
Conversion Shares and Payment Shares, promptly instruct

 

18

--------------------------------------------------------------------------------


 

its transfer agent to issue one or more certificates in such name and in such
denominations as specified by the Holders.

 

6.                                       Conditions to the Company’s Obligation
to Sell.

 

(a)                                  The obligation of the Company hereunder to
issue and sell the Notes to the Holders is subject to the satisfaction, at or
before the Closing and any Subsequent Closing, of each of the following
conditions thereto, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:

 

(1)               The Holders shall have delivered the Purchase Price in
accordance with Section 1 above.

 

(2)               No statue, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

7.                                       Conditions to the Holders Obligations
to Purchase.

 

(a)                                  The obligation of the Holders hereunder to
purchase the Notes from the Company is subject to the satisfaction, at or before
the time of Closing and any Subsequent Closing, of each of the following
conditions, provided that such conditions are for each Holder’s sole benefit and
may be waived by each Holder at any time in such Holder’s sole discretion:

 

(1)               The Company shall have executed this Agreement, the other
Transaction Documents and delivered executed original copies of the same to each
Holder.  All filings deemed reasonably necessary on the part of the Holders to
properly perfect a first lien security interest in the Company’s assets, all as
more particularly described in the Security Agreement, the General Collateral
Security Agreement and the Patent and Trademark Security Agreement, shall have
been made and all fees payable, if any, in connection therewith shall have been
paid by the Company.

 

(2)               The Company shall have delivered to each Holder duly executed
Notes (each in such denominations as such Holder shall request) in accordance
with Section 1 above.

 

(3)               The Common Stock shall continue to be traded on the NNM or
Bulletin Board and trading in the Company’s common stock (or on the NNM or
Bulletin Board generally) shall not have been suspended by the SEC or any other
governing body of such NNM or Bulletin Board market.

 

(4)               The representations and warranties of the Company shall be
true and correct as of the date when made and as of the time of Closing and any
Subsequent Closing as though made at that time (except for representations and
warranties that speak as of a specific date,

 

19

--------------------------------------------------------------------------------


 

which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the time of Closing and any Subsequent Closing.  The Holders shall have
received a certificate, executed by the Chief Operating Officer of the Company
after reasonable investigation, dated as of the time of Closing and any
Subsequent Closing to the foregoing effect and as to such other matters as may
reasonably be requested by the Holders.

 

(5)               No statute, rule, regulation, executive order, decree, ruling,
injunction, action or proceeding shall have been enacted, entered, promulgated
or endorsed by any court or governmental authority of competent jurisdiction or
any self-regulatory organization having authority over the matters contemplated
hereby which questions the validity of, challenges or prohibits the consummation
of, any of the transactions contemplated by this Agreement.

 

(6)               The Holders shall have received an opinion of the Company’s
counsel, dated as of the date of Closing and any Subsequent Closing, in form,
scope and substance reasonably satisfactory to the Holders and in substantially
the form of Exhibit E attached hereto.

 

(7)               There shall have been no material adverse changes and no
material adverse developments in the business, properties, operations,
prospects, financial condition or results of operations of the Company and the
Subsidiaries, taken as a whole, since the date hereof, and no information, of
which the Holders are not currently aware, shall come to the attention of the
Holders that is materially adverse to the Company.

 

(8)               The Holders shall have received a copy of resolutions, duly
adopted by the Board of Directors of the Company, which shall be in full force
and effect at the time of the Closing and any Subsequent Closing, authorizing
the execution, delivery and performance by the Company of this Agreement and the
Transaction Documents, and the consummation by the Company of the transactions
contemplated hereby and thereby, certified as such by the Secretary or Assistant
Secretary of the Company, and such other documents they reasonably request in
connection with the Closing and any Subsequent Closing.

 

(9)               The Company shall deliver the Warrants to the holders of the
Company’s 5% Convertible Debentures due February 11, 2004 and the Company’s 5%
Convertible Debentures due August 22, 2004 (collectively, the “Existing
Convertible Debt”).

 

(10)         The holders of at least 75% of the principal amount outstanding
under the Existing Convertible Debt shall execute an instrument, in form and
substance satisfactory to the Holders, to the effect that, among other things,
all holders of instruments evidencing the Existing Convertible Debt to waive
their right to a downward adjustment of the applicable conversion price for
which the Existing Convertible Debt are presently convertible into Common Stock
as a result of the transactions contemplated by this Agreement; provided however
such waiver shall not apply to any Holder with respect to an amount outstanding
under Existing Convertible Debt held by such Holder equal to the Purchase Price
paid by such Holder.

 

20

--------------------------------------------------------------------------------


 

(11)         All outstanding warrants issued on or after October 30, 2001 (but
excluding the Warrants) to purchase Common Stock (the “Old Warrants”), shall be
adjusted to provide for an exercise price equal to the Conversion Price and to
provide that the Company may repurchase the Old Warrants at a price equal to
200% of the then applicable exercise price per Old Warrant.

 

(12)         The Company shall obtain an instrument in form and substance
acceptable to the Holders, to the effect that the holders of Existing
Convertible Debt, shall waive any right to accelerate the maturity of the
Existing Convertible Debt on the account of a default in payment or performance
of the Existing Convertible Debt as of the date of the Closing until January 31,
2003 and any future right to accelerate the maturity of the Existing Convertible
Debt on the account of the Common Stock no longer being eligible for trading on
the NNM and such other terms and conditions as the Holders may request.

 

(13)         The Company shall obtain an instrument in form and substance
acceptable to the Holders, to the effect that the parties to that certain
purchase agreement made as of the 30th day of October, 2001 (the “Common Stock
Purchase Agreement”), shall waive their rights under Section 7.10 (Purchase
Price Adjustment) of the Common Stock Purchase Agreement triggered as a result
of the transactions contemplated by this Agreement, including the issuance of
the Notes and the Warrants.

 

(14)         The Company shall obtain an instrument in form and substance
acceptable to the Holders, to the effect that all holders of any instrument
evidencing outstanding indebtedness of the Company under any Bridge Note (as
defined below) acknowledge and agree that the issuance of the Notes shall not be
counted towards the $5,000,000 financing amount referred to in Section 1(b)(ii)
of any Bridge Note, which provides that the Company’s obligation to make payment
matures on the date on which the Company completes and receives the proceeds
from a financing with aggregate gross proceeds of at least $5,000,000.  Bridge
Note shall mean each of the Secured Promissory Note issued to Xmark Fund, Ltd.,
dated July 23, 2002, the Secured Promissory Note issued to Xmark Fund, L.P.,
dated July 23, 2002, the Secured Promissory Note issued to Xmark Fund, L.P.,
dated August 7, 2002, and the Secured Promissory Note, issued to Xmark Fund,
Ltd., dated August 7, 2002.

 

(15)         The Company shall deliver evidence satisfactory to the Holders that
the instruments evidencing the Warrants have been cancelled.

 

8.                                       Registration of Conversion Shares.

 

(a)                                  Demand Registration.  At any time, Holders
of the principal amount of the Notes then outstanding constituting at least
twenty five percent (25%) of the Notes outstanding at such time may request
registration (a “Demand Registration”) under the Securities Act of all or part
of their Conversion Shares, Warrant Shares and such number of Payment Shares as
the Holders shall request on a registration statement on Form S-3 (or, if Form
S-3 is not then available to the Company, on such form of registration statement
as is then available to effect a registration for

 

21

--------------------------------------------------------------------------------


 

resale of the Conversion Shares of the Company under the Securities Act relating
to the Conversion Shares) (a “Registration Statement”).  Each request for
registration (a “Demand Notice”) shall specify the number of Conversion Shares
requested to be registered; provided, however, that such request shall be for
not less than such number of shares of Conversion Shares comprising at least 20%
of the then issued and outstanding Conversion Shares.  Within ten (10) days
after receipt a Demand Notice, the Company will give written notice of such
Demand Registration to all Holders and holders of the Warrants, subject to the
terms of Section 4(d), will include in such registration all Conversion Shares
and Warrant Shares with respect to which the Company has received written
requests from Holders or holders of the Warrants for inclusion therein within
fifteen (15) business days after the receipt of the Company’s notice.

 

(b)                                 Piggyback Registration.  Whenever the
Company proposes to register any of its securities (a “Piggyback Registration”)
under the Securities Act, the Company will give prompt written notice to the
Holder, the holders of the Other Notes and the holders of the Warrants of its
intention to effect such a registration and, subject to the terms of
Section 8(d) and (e) below, will include in such registration the Conversion
Shares and the Warrant Shares; provided, however, that the Company has received
a written request from the Holder for inclusion in such registration within
fifteen (15) days after the receipt of the Company’s notice.  If the Company
fails to receive a written request from the Holder within fifteen (15) days
after the receipt of the Company’s notice, then the Company shall have no
obligation to include the Conversion Shares in the offering.

 

(c)                                  Limitations on Piggyback Registration. 
Section 8(b) hereof shall not apply to a registration effected solely to offer
securities for sale pursuant to, or in connection with, (i) an employee benefit
plan or (ii) a transaction subject to Rule 145 under the Securities Act or in an
exchange offer registered on Form S-4 or any successor form to Form S-4, or to
any registration on a form which does not permit inclusion of the Conversion
Shares pursuant to the SEC’s rules or practice.

 

(d)                                 Restrictions on Piggyback Registration.  If:
(A) the Holder requests registration of the Conversion Shares and the Warrant
Shares pursuant to Section 8(b) above; (B) the offering proposed to be made is
to be an underwritten public offering; and (C) the managing underwriters of such
public offering furnish a written opinion that the total amount of securities to
be included in such offering would exceed the maximum number of shares of Common
Stock (as specified in such opinion) which can be marketed at a price reasonably
related to the current market value of such Common Stock and without otherwise
materially and adversely affecting such offering (the “Underwriter Maximum”),
then the rights of the Holder to participate in such offering shall be in the
following order of priority: (X) first, the Company shall be entitled to
participate; (Y) second, the number of shares of securities requested to be
included therein, up to the Underwriter Maximum (after taking into account the
number of shares to be sold pursuant to clause (X)) allocated pro rata among the
Holder and the holders of the Other Notes on the basis of the number of
Conversion Shares owned by such Holders; and (Z) third, other securities
requested to be included in such registration up to the Underwriter Maximum
(after taking into account the securities and Conversion Shares to be sold
pursuant to clauses (X) and (Y)).  The Company shall not be required to include
any of the securities of a Holder in such offering unless such Holder agrees to
the terms of the

 

22

--------------------------------------------------------------------------------


 

underwriting agreed to between the Company and the underwriter or underwriters
selected by the Company.

 

(e)                                  Company Obligations.  In connection with
the registration of the Conversion Shares and Payment Shares, the Company shall:

 

(i)                                     Use its best efforts to cause the
Registration Statement to become effective as promptly as possible after the
date it is required to be filed with the SEC, and to remain continuously
effective for a period that will terminate upon the earlier of (A) the date on
which all Conversion Shares, Warrant Shares and Payment Shares, as applicable,
covered by such Registration Statement as amended from time to time, have been
sold by the Holders, and (B) the date on which all Conversion Shares, covered by
such Registration Statement may be sold pursuant to Rule 144(k) of the
Securities Act (the “Registration Period”).  The Company shall submit to the
SEC, within two (2) days after the Company learns that no review of the
Registration Statement will be made by the staff of the SEC or that the staff of
the SEC has no further comments on such Registration Statement, as the case may
be, a request for acceleration of effectiveness of such Registration Statement
to a time and date not later than 48 hours after the submission of such
request.  The Company shall notify the Holder of the effectiveness of the
Registration Statement on the date the Registration Statement has been declared
effective.

 

(ii)                                  Prepare and file with the SEC such
amendments (including post-effective amendments) and supplements to the
Registration Statement and prospectus as may be necessary to keep such
Registration Statement effective, and such prospectus current, at all times
during the Registration Period (other than during any Blackout Period (as
defined below) during which the provisions of Section 8(e)(vii)(A) below are
applicable), and, during the Registration Period, comply with the provisions of
the Securities Act applicable to the Company in order to permit the disposition
by the Holder of all of its Conversion Shares, Warrant Shares and Payment Shares
covered by such Registration Statement.

 

(iii)                               Provide a copy to and permit the Holders and
legal counsel designated by a majority of the Holders to review and have a
reasonable opportunity to comment on the Registration Statement, preliminary
prospectus and prospectus and all amendments and supplements thereto no fewer
than five (5) days prior to their filing with the SEC and not file any document
to which such counsel reasonably objects.

 

(iv)                              Furnish to the Holders and their legal counsel
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company (but not later than two (2) business days after
the filing date, receipt date or sending date, as the case may be), one copy of
each letter written by or on behalf of the Company to the SEC or the staff of
the SEC, and each item of correspondence from the SEC or the staff of the SEC,
in each case relating to the Registration Statement (other than any portion of
any thereof which contains information for which the Company has sought
confidential treatment).

 

23

--------------------------------------------------------------------------------


 

(v)                                 Furnish to the Holder the Registration
Statement and any amendment thereto, each related prospectus and each amendment
or supplement thereto and such number of copies of each prospectus and all
amendments and supplements thereto and such other documents, as the Holder may
reasonably request in order to facilitate the disposition of the Conversion
Shares, Warrant Shares and Payment Shares owned by the Holder.

 

(vi)                              Subject to Section 8(e)(vii) below, use its
best efforts (A) to register and qualify the Conversion Shares, Warrant Shares
and Payment Shares covered by the Registration Statement under the securities or
blue sky laws of such jurisdictions as the Holder reasonably requests, (B) to
prepare and to file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof at all
times during the Registration Period and (C) to take all other actions
reasonably necessary or advisable to qualify the Conversion Shares, Warrant
Shares and Payment Shares for sale by the Holder in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto (X) to qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 8(e)(vi), (Y) to subject itself to general taxation in any such
jurisdiction, or (Z) to file a general consent to service of process in any such
jurisdiction.

 

(vii)                           (A) As promptly as practicable after becoming
aware of any event or circumstance (1) as a result of which the prospectus
relating to the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (2) which requires
the Company to amend or supplement the Registration Statement due to the receipt
from the Holders or any other selling stockholder named in the related
prospectus of new or additional information about the Holders or selling
stockholder or its intended plan of distribution of its Conversion Shares or
other securities covered by the Registration Statement, the Company shall notify
the Holders and use its best efforts promptly to prepare a supplement or
amendment to the Registration Statement and the related prospectus to correct
such untrue statement or omission or to add any new or additional information,
and deliver a number of copies of such supplement or amendment to the Holders as
it may reasonably request.  “Blackout Period” shall mean the twenty (20) day
period commencing the day the Company notifies the Holders pursuant to this
Section 8(e)(vii)(A).

 

(B) Notwithstanding Section 8(e)(vii)(A) above, if at any time the Company
notifies the Holders as contemplated by Section 8(e)(vii)(A) the Company also
notifies the Holders that the event giving rise to such notice relates to a
development involving the Company which occurred subsequent to the later of (x)
the SEC effective date for the Registration Statement and (y) the latest date
prior to such notice on which the Company has amended or supplemented the
Registration Statement, then the Company shall not be required to use best
efforts to make such amendment during a Blackout Period; and provided further,
however, that no Blackout Period may commence sooner than sixty (60) days after
the end of another Blackout Period and not more than one Blackout Period may
occur during any one year period, provided that the Company shall use its

 

24

--------------------------------------------------------------------------------


 

best efforts to cause such Registration Statement to be amended and declared
effective as soon as possible following expiration of the Blackout Period.

 

(viii)                        Use best efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment.

 

(ix)                                As promptly as practicable after becoming
aware of the issuance by the SEC of any stop order or other suspension of
effectiveness of the Registration Statement notify the Holder at the earliest
possible time.

 

(x)                                   Make available for inspection by the
Holder and any advisor to or representative of the Holder, at the Holder’s sole
expense, all records as shall be reasonably necessary to enable the Holder to
exercise its due diligence responsibility and cause the Company’s officers,
directors and employees to supply all information which the Holders or such
advisor to or representative of the Holder may reasonably request for purposes
of such due diligence; provided, however, that the Holder shall hold in
confidence and shall not make any disclosure of any record or other information
which the Company determines in good faith to be confidential, and of which
determination the Holder is so notified, unless (A) the disclosure of such
record is necessary to avoid or correct a misstatement or omission in the
Registration Statement and a reasonable time prior to such disclosure the Holder
shall have informed the Company of the need to so correct such misstatement or
omission and the Company shall have failed to correct such misstatement or
omission, (B) the release of such record is ordered pursuant to a subpoena or
other order from a court or government body of competent jurisdiction or (C) the
information in such record has been made generally available to the public other
than by disclosure in violation of this or any other agreement.  The Company
shall not be required to disclose any confidential information in such records
to any advisor to or representative of the Holder until and unless such advisor
or representative shall have entered into a confidentiality agreement with the
Company with respect thereto, substantially in the form of this Section 8(e)(x),
which agreement shall permit such advisor or representative to disclose records
to the Holder who has retained such advisor or representative.  The Holder
agrees that it shall, upon learning that disclosure of such records is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, the records deemed confidential.  The Company shall hold
in confidence and shall not make any disclosure of information concerning the
Holder provided to the Company pursuant to this Section 8 unless (W) the
disclosure of such information is necessary to comply with federal or state
securities laws, (X) the disclosure of such information is necessary to avoid or
correct a misstatement or omission in the Registration Statement, (Y) the
release of such information is ordered pursuant to a subpoena or other order
from a court or governmental body of competent jurisdiction, or (Z) such
information has been made generally available to the public other than by
disclosure in violation of this or any other agreement.  The Company agrees that
it shall, upon learning that disclosure of such information concerning the
Holders is sought in or by a court or governmental body of competent
jurisdiction or through other

 

25

--------------------------------------------------------------------------------


 

means, give prompt notice to the Holders and allow it, at its own expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

 

(xi)                                Use its best efforts to cause the Conversion
Shares, the Warrant Shares and the Payment Shares covered by the Registration
Statement to be listed on such securities exchange, interdealer quotation system
or other market on which securities of the same class or series issued by the
Company are then listed or traded no later than the SEC effective date.

 

(xii)                             Provide a transfer agent and registrar, which
may be a single entity, for the Conversion Shares, the Warrant Shares and the
Payment Shares at all times.

 

(xiii)                          Cooperate with the Holder to facilitate the
timely preparation and delivery of certificates (not bearing any restrictive
legends) representing the Conversion Shares, the Warrant Shares and the Payment
Shares to be offered pursuant to the Registration Statement and enable such
certificates to be in such denominations or amounts as the Holder may reasonably
request and registered in such names as the Holder may request; and, not later
than the applicable SEC effective date, the Company shall deliver to the
transfer agent all documents needed to ensure that the Holder may transfer its
Conversion Shares, the Warrant Shares and the Payment Shares in accordance with
the Registration Statement.

 

(xiv)                         During the Registration Period, the Company shall
not bid for or purchase any Common Stock or any right to purchase Common Stock
or attempt to induce any person to purchase any such security or right if such
bid, purchase or attempt would in any way limit the right of the holder to sell
the Conversion Shares, the Warrant Shares and the Payment Shares by reason of
the limitations set forth in Regulation M under the Exchange Act.

 

(xv)                            Take all other reasonable actions necessary to
expedite and facilitate disposition by the holder of the Conversion Shares, the
Warrant Shares and the Payment Shares pursuant to the Registration Statement
relating thereto.

 

(xvi)                         The Company shall make generally available to its
security holders as soon as practical, but not later than ninety (90) days after
the close of the period covered thereby, an earnings statement (in form
complying with the provisions of Rule 158 under the Securities Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of the Registration Statement.

 

(xvii)                      At the request of any Holder, the Company shall
prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to a Registration Statement and the prospectus used
in connection with such Registration Statement as may be necessary in order to
change the plan of distribution set forth in such Registration Statement.

 

(xviii)                   From and after the date of this Agreement, the Company
shall not, and shall not agree to, allow the holders of any securities of the
Company to include any of their

 

26

--------------------------------------------------------------------------------


 

securities which are not Conversion Shares, Warrant Shares or Payment Shares in
the Registration Statement under Section 8 hereof or any amendment or supplement
thereto without the consent of the Holders of a majority in interest of the
Conversion Shares.

 

(f)                                    Holder Obligations.  In connection with
the registration of the Conversion Shares and the Payment Shares, the Holder
shall have the following obligations:

 

(i)                                     It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Section 8 with respect to the Conversion Shares that the Holder shall furnish to
the Company the information reasonably and customarily requested by the Company
necessary to complete the Registration Statement (the “Required Information”). 
At least ten (10) days prior to the anticipated filing date of the Registration
Statement, the Company shall notify the Holder of the Required Information
needed by the Company.  If at least four (4) days prior to the SEC filing date
for the Registration Statement the Company has not received the Required
Information from the Holder, the Company shall so notify the Holder at least
three (3) days prior to the SEC filing date for the Registration Statement and
if at least two (2) days prior to the SEC filing date for the Registration
Statement the Company still has not received the Required Information from the
Holder, then the Company need not file the Registration Statement; provided,
however, that nothing herein shall constitute a waiver of the requirements of
this Section 8.

 

(ii)                                  The Holder agrees to cooperate with the
Company as reasonably requested by the Company in connection with the
preparation and filing hereunder of the Registration Statement, unless the
Holder has notified the Company in writing of its election to exclude all of its
Conversion Shares, Warrant Shares and the Payment Shares from registration.

 

(iii)                               In connection with any sale of the
Conversion Shares or the Payment Shares which is made by the Holder pursuant to
the Registration Statement relating thereto (A) if such sale is made through the
Holder’s broker, the Holder shall instruct such broker to deliver the applicable
prospectus to the purchaser (or the broker therefor) in connection with such
sale and shall supply copies of such prospectus to such broker; (B) if such sale
is made in a transaction directly with a Holder and not through the facilities
of any securities exchange or market, the Holder shall deliver, or cause to be
delivered, the applicable prospectus to such purchaser; and (C) if such sale is
made by any means other than those described in the immediately preceding
clauses (A) and (B), the Holder shall otherwise use its reasonable best efforts
to comply with the prospectus delivery requirements of the Securities Act
applicable to such sale.

 

(g)                                 Rule 144.  With a view to making available
to the Holder the benefits of Rule 144 of the Securities Act, the Company
agrees:

 

(i)                                     Furnish Information.  So long as the
Holder own Conversion Shares, Warrant Shares or the Payment Shares, promptly
upon request, to furnish to the Holder such information as may be necessary and
otherwise reasonably requested to cooperate with the Holder to permit it to sell
the Conversion Shares, Warrant Shares and the Payment Shares pursuant to
Rule 144 without registration and to comply with all filing requirements
pursuant to the Exchange Act.

 

27

--------------------------------------------------------------------------------


 

(ii)                                  Furnish Information if Exchange Act
Filings Not Required.  If at any time the Company is not required to file
reports with the SEC pursuant to Sections 13 or 15(d) of the Exchange Act, to
use its best efforts to, upon the request of the Holder, to make publicly
available other information so long as is necessary to permit publication by
brokers and dealers of quotations for the Common Stock and sales of the
Conversion Shares, the Warrant Shares or the Payment Shares in accordance with
Rule 15c2-11 under the Exchange Act.

 

(h)                                 Indemnification.

 

(i)                                     Indemnification by the Company.  The
Company will indemnify and hold harmless the Holder and its officers, directors,
partners, members, employees and agents, successors and assigns, and each other
person, if any, who controls the Holder within the meaning of the Securities
Act, against any losses, claims, damages or liabilities, joint or several, to
which such seller, officer, director, partner, member, employee, agent,
successors and assigns or controlling person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon: (A)
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof; (B) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Conversion
Shares, the Warrant Shares and the Payment Shares under the securities laws
thereof (any such application, document or information herein called a “Blue Sky
Application”); (C) the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (D) any violation by the Company or its agents of any rule or
regulation promulgated under the Securities Act applicable to the Company or its
agents and relating to action or inaction required of the Company in connection
with such registration; or (E) any failure to register or qualify the Conversion
Shares, the Warrant Shares or the Payment Shares included in the Registration
Statement in any state where the Company or its agents has affirmatively
undertaken or agreed in writing that the Company will undertake such
registration or qualification on the Holder’s behalf (the undertaking of any
underwriter chosen by the Company being attributed to the Company) and will
reimburse the Holder, and each such officer, director, partner, member, employee
or agent and each such controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by the Holder or any such controlling
person in writing expressly for use in the Registration Statement or prospectus.

 

(ii)                                  Indemnification by the Holder.  In
connection with any registration pursuant to the terms of this Section 8, the
Holder will furnish to the Company in writing such information as the Company
reasonably requests concerning the Conversion Shares, the Warrant

 

28

--------------------------------------------------------------------------------


 

Shares and the Payment Shares or the proposed manner of distribution for use in
connection with the Registration Statement or prospectus and agrees, severally,
but not jointly to indemnify and hold harmless, to the fullest extent permitted
by law, the Company, its directors, officers, employees, stockholders and each
person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorney fees) resulting from any untrue statement of a material fact
or any omission of a material fact required to be stated in the Registration
Statement or prospectus or preliminary prospectus or amendment or supplement
thereto or necessary to make the statements therein not misleading, to the
extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by the Holder to the Company
expressly for inclusion in the Registration Statement or prospectus or amendment
or supplement thereto.  In no event shall the aggregate liabilities of the
Holder pursuant to this Section 8(h)(ii) be greater in amount than the dollar
amount of the proceeds (net of all expense paid by the Holder and the amount of
any damages such holder has otherwise been required to pay by reason of such
untrue statement or omission) received by the Holder upon the sale of the
Conversion Shares included in the Registration Statement giving rise to such
indemnification obligation.

 

(iii)                               Conduct of Indemnification Proceedings.  Any
person entitled to indemnification hereunder shall (A) give prompt notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (B) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless (X)
the indemnifying party has agreed to pay such fees or expenses, or (Y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (Z) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation.  Except in the case of Section 8(k)(ii) above, it is
understood that the indemnifying party shall not, in connection with any
proceeding in the same jurisdiction, be liable for fees or expenses of more than
one separate firm of attorneys at any time for all such indemnified parties. No
indemnifying party will, except with the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation. No indemnified party shall consent to any settlement
without the consent of the indemnifying party which shall not be unreasonably
withheld or delayed.

 

29

--------------------------------------------------------------------------------


 

(iv)                              Contribution.  If for any reason the
indemnification provided for in the preceding paragraphs (i) and (ii) is
unavailable to an indemnified party or insufficient to hold it harmless, other
than as expressly specified therein, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations.  No person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any person not guilty of
such fraudulent misrepresentation.  In no event shall the aggregate contribution
obligation of a holder of the Conversion Shares (together with any such
indemnification obligation of such Holder hereunder) be greater in amount than
the dollar amount of the proceeds (net of all expenses paid by such holder and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Conversion Shares or the Payment
Shares giving rise to such contribution obligation.

 

(i)                                     Payment of Registration Expenses.  The
Company shall pay all fees and expenses incurred in connection with the filing
of any and all Registration Statements with the SEC pursuant to this Section 8,
provided, however, the Company shall not be required to pay any expenses
incurred by a Holder in connection with the review by such Holder’s counsel of
any Registration Statement.

 

9.                                       Security Agreements.  As security for
its performance of its obligation under the Notes, the Company shall grant a
priority security interest in certain assets of the Company, as set forth in the
Security Agreement in the form attached as Exhibit B hereto, the General
Collateral Security Agreement in the form attached as Exhibit C hereto and the
Patent and Trademark Security Agreement in the form attached as Exhibit D
hereto.

 

10.                                 Collateral Agency Provisions.

 

(a)                                  Appointment of Collateral Agent.  The
Holders hereby appoint SDS Merchant Fund, LP, to act as collateral agent (the
“Collateral Agent”) and SDS Merchant Fund, LP, agrees to act as Collateral Agent
for the Holders, as contemplated herein and in the Security Agreement, the
General Collateral Security Agreement, the Patent and Trademark Security
Agreement, Xmark Intercreditor Agreement, the Intercreditor Agreement and any
other document securing the Notes (collectively, the “Collateral Documents”).

 

(b)                                 Collateral Agent Authorized to Enter into
Collateral Documents.  Each of the Holders authorizes the Collateral Agent to
enter into the Collateral Documents on its behalf.

 

(c)                                  Amendment to Collateral Documents.  The
Holders holding a majority of the total outstanding principal balance of the
Notes (the “Required Holders”) shall have the right to direct the Collateral
Agent, from time to time, to consent to any amendment, modification or
supplement to or waiver of any provision of any Collateral Document and to
release any Collateral (as defined in the Collateral Documents) from any lien or
security interest held by the Collateral

 

30

--------------------------------------------------------------------------------


 

Agent; provided, however, that (i) no such direction shall require the
Collateral Agent to consent to the modification of any provision or portion
thereof which (in the sole judgment of the Collateral Agent) is intended to
benefit the Collateral Agent, (ii) the Collateral Agent shall have the right to
decline to follow any such direction if the Collateral Agent shall determine in
good faith that the directed action is not permitted by the terms of any
Collateral Document or may not lawfully be taken and (iii) no such direction
shall waive or  modify any provision of any Collateral Document the waiver or
modification of which requires the consent of all Holders unless all Holders
consent thereto. The Collateral Agent may rely on any such direction given to it
by the Required Holders and shall be fully protected in relying thereon, and
shall under no circumstances be liable to any holder of the Notes or any other
person or entity for taking or refraining from taking action in accordance with
any direction or otherwise in accordance with any of the Collateral Documents.

 

(d)                                 Duties of Collateral Agent.

 

(i)                                     Powers.  The Collateral Agent shall have
and may exercise such powers under the Collateral Documents as are specifically
delegated to the Collateral Agent by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto. The Collateral Agent shall not
have any implied duties or any obligations to take any action under the
Collateral Documents except any action specifically provided by the Collateral
Documents to be taken by the Collateral Agent.

 

(ii)                                  Reliance on Instructions of Required
Holders.  The Collateral Agent shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the written instructions of the Required Holders and such instructions
shall be binding upon all the Holders; provided that the Collateral Agent shall
not be required to take any action which the Collateral Agent in good faith
believes (i) could reasonably be expected to expose it to personal liability or
(ii) is contrary to this Agreement, the Collateral Documents and applicable law.

 

(iii)                               Action Without Instructions After Event of
Default.  Absent written instructions from the Required Holders at a time when
an Event of Default shall have occurred and be continuing, the Collateral Agent
may take, but shall have no obligation to take, any and all actions under the
Collateral Documents or any of them or otherwise as it shall deem to be in the
best interests of the Holders; provided, however, that in the absence of written
instructions from the Required Holders, the Collateral Agent shall not exercise
remedies available to it under any Collateral Document with respect to the
Collateral or any part thereof (other than preserving, collecting and protecting
the Collateral and the proceeds thereof).

 

(iv)                              Independent Right of Each Holder to Instruct
Collateral Agent.  The right of each Holder to instruct the Collateral Agent is
the separate and individual property of such Holder and may be exercised as such
Holder sees fit in its sole discretion and with no liability to any other such
Holder for the exercise or non-exercise thereof.  Without limiting the
foregoing, the Required Holders shall not be liable under any circumstances to
any other Holder for any action

 

31

--------------------------------------------------------------------------------


 

taken or omitted to be taken hereunder by the Collateral Agent upon written
instructions from the Required Holders.

 

(v)                                 Relationship Between Collateral Agent and
Holders.  The relationship between the Collateral Agent and the Holders is and
shall be only to the extent explicitly provided for herein that of agent and
principal and nothing herein contained shall be construed to constitute the
Collateral Agent a trustee for any Holder or to impose on the Collateral Agent
duties and obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, neither the Collateral Agent nor any
of its directors, officers, employees, partners or agents shall:

 

(1)                                  be responsible to the other Holders for any
recitals, representations or warranties contained in, or for the execution,
validity, genuineness, perfection, effectiveness or enforceability of, the
Collateral Documents (it being expressly understood that any determination of
the foregoing is the responsibility of each Holder),

 

(2)                                  be responsible to the other Holders for the
validity, genuineness, perfection, effectiveness, enforceability, existence,
value or enforcement of any security interest in the Collateral (it being
expressly understood that any determination of the foregoing is the
responsibility of each Holder),

 

(3)                                  be under any duty to inquire into or pass
upon  any of  the foregoing matters, or to make any inquiry concerning the
performance by any person or entity of its or their obligations under any
Collateral Document (it being expressly understood that any determination of the
foregoing is the responsibility of each Holder),

 

(4)                                  be deemed to have knowledge of the
occurrence of an Event of Default, or any event, condition or circumstance the
occurrence of which would, with the giving of notice or the passage of time or
both, constitute an Event of Default,

 

(5)                                  be responsible or liable for any shortage,
discrepancy, damage, loss or destruction of any part of the Collateral wherever
the same may be located regardless of the cause thereof unless the same shall
happen solely through the gross negligence or willful misconduct of the
Collateral Agent as shall have been determined in a final nonappealable judgment
of a court of competent jurisdiction,

 

(6)                                  have any liability for any error or
omission or action or failure to act of any kind made in the settlement,
collection or payment in connection with any of the Collateral Documents or any
of the Collateral or any instrument received in payment therefor or for any
damage resulting therefrom other than as a sole result of its own gross
negligence or willful misconduct as shall have been determined in a final
nonappealable judgment of a court of competent jurisdiction, or

 

32

--------------------------------------------------------------------------------


 

(7)                                  in any event, be liable as such for any
action taken or omitted by it, absent, in each case described in this
subsection, its gross negligence or willful misconduct as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction.

 

(e)                                  Standard of Care.  Each Holder agrees with
all other Holders and the Collateral Agent that nothing contained in this
Agreement shall be construed to give rise to, nor shall such Holder have, any
claims whatsoever against the Collateral Agent on account of any act or omission
to act in connection with the exercise of any right or remedy of the Collateral
Agent with respect to the Collateral Documents or the Collateral in the absence
of gross negligence or willful misconduct of the Collateral Agent as shall have
been determined in a final nonappealable judgment of a court of competent
jurisdiction.

 

(f)                                    Collateral In Possession of Collateral
Agent.  The Collateral Agent shall be at liberty to place any of the Collateral,
this Agreement, the Collateral Documents and any other instruments, documents or
deeds delivered to it pursuant to or in connection with any of such documents in
any safe deposit box, safe or receptacle selected by it or with any bank, any
company whose business includes undertaking the safe custody of documents or any
firm of lawyers of good repute and the Collateral Agent shall not be responsible
for any loss thereby incurred unless such loss is solely the result of the
Collateral Agent’s gross negligence or willful misconduct as shall have been
determined in a final nonappealable judgment of a court of competent
jurisdiction.  The Agent’s books and records shall at all times show that the
Collateral is held by the Agent subject to the pledge and lien of the Collateral
Documents.

 

(g)                                 Agents, Officers and Employees of Collateral
Agent.  The Collateral Agent may execute any of its duties under the Collateral
Documents by or through its agents, officers or employees. Neither the
Collateral Agent nor any of its agents, officers or employees shall be liable
for any action taken or omitted to be taken by it or them in good faith, be
responsible for the consequence of any oversight or error of judgment or
answerable for any loss unless any of the foregoing shall happen through its or
their gross negligence or willful misconduct as shall have been determined in a
final nonappealable judgment of a court of competent jurisdiction.

 

(h)                                 Appointment of Co-Agent.  Whenever the
Collateral Agent shall deem it necessary or prudent in order either to conform
to any law of any jurisdiction in which all or any part of the Collateral shall
be situated or to make any claim or bring any suit with respect to the
Collateral or the Collateral Documents, or in the event that the Collateral
Agent shall have been requested to do so by or on behalf of the Required
Holders, the Collateral Agent shall execute and deliver a supplemental agreement
and all other instruments and agreements necessary or proper to constitute a
bank or trust company , or one or more other persons or entities approved by the
Collateral Agent, either to act as co-agent or co-agents with respect to all or
any part of the Collateral or  with respect to the Collateral Documents, jointly
with the Collateral Agent or any successor or successors, or to act as separate
agent  or agents of any such property, in any such case with such powers as may
be provided in such supplemental agreement, and to vest in such bank, trust
company or other persons or entities as such co-agent or separate agent, as the
case may be, any

 

33

--------------------------------------------------------------------------------


 

property, title, right or power of the Collateral Agent deemed necessary or
advisable by the Required Holders or the Collateral Agent.

 

(i)                                     Reliance on Certain Documents.  The
Collateral Agent shall be entitled to rely on any communication, instrument or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or entity, and with respect to all legal matters shall
be entitled to rely on the advice of legal advisors selected by it concerning
all matters relating to the Collateral Documents and its duties hereunder and
thereunder and otherwise shall rely on such experts as it deems necessary or
desirable, and shall not be liable to any Holder or any other person or entity 
for the consequences of such reliance.

 

(j)                                     Collateral Agent May Have Separate
Relationship with Parties.  The Collateral Agent (or any affiliate of the
Collateral Agent) may, notwithstanding the fact that it is the Collateral Agent,
act as a lender to the Company and lend money to, and generally engage in any
kind of business with such party in the same manner and to the same effect as
though it were not the Collateral Agent; and such business shall not constitute
a breach of any obligation of the Collateral Agent to the other Holders.

 

(k)                                  Indemnification of Collateral Agent.  The
Company (and, to the extent that the Company fails to do so, each of the
Holders, ratably on the basis of the respective principal amounts of the Notes
outstanding at the time of the occurrence giving rise to the below liabilities,
losses, etc.), agrees to indemnify the Collateral Agent for any and all
liabilities, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Collateral Agent in its capacity as the
Collateral Agent, in any way relating to or arising out of the Collateral
Documents or the transactions contemplated hereby or thereby or the enforcement
of any of the terms hereof or thereof, provided that neither the Company nor any
Holder shall be liable for any of the foregoing to the extent they arise from
gross negligence or willful misconduct on the part of the Collateral Agent as
shall have been determined in a final nonappealable  judgment of a court of
competent jurisdiction. This Section 10(k) shall survive the termination of this
Agreement. Prior to taking any action hereunder as Collateral Agent, the
Collateral Agent may require each Holder to deposit with it sufficient sums as
it determines in good faith is necessary to protect the Collateral Agent for
costs and expenses associated with taking such action, and the Collateral Agent
shall have no liability hereunder for failure to take such action unless the
Holders promptly deposit such sums.

 

(l)                                     Resignation.  The Collateral Agent at
any time may resign, upon 30 days’ prior written notice, by an instrument
addressed and delivered to the Holders and may be removed at any time with or
without cause upon 30 days’ prior written notice, by an instrument in writing
duly executed by duly authorized signatories of the Required Holders.  The
Required Holders shall also have the right to appoint a successor to the
Collateral Agent upon any such resignation or removal, by instrument of
substitution complying with the requirements of applicable law, or, in the
absence of any such requirement, without other formality than appointment and
designation in writing, a copy of which instrument or writing shall be sent to
each Holder. Upon the making of such appointment and delivery to such successor
Collateral Agent of the Collateral then held by the

 

34

--------------------------------------------------------------------------------


 

retiring Collateral Agent, such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
conferred hereby and by the Collateral Documents upon the Collateral Agent named
herein, and one or more such appointments and designations shall not exhaust the
right to appoint and designate further successor Collateral Agents hereunder.
The retiring Collateral Agent shall not be discharged from its duties and
obligations hereunder until, and the retiring Collateral Agent shall be so
discharged when, all the Collateral held by the retiring Collateral Agent has
been delivered to the successor Collateral Agent and such successor Collateral
Agent shall execute, acknowledge and deliver to each holder of the Notes and to
the Company an instrument accepting such appointment.  If no successor shall be
appointed and approved on or prior to the date of any such resignation, the
resigning Collateral Agent may apply to any court of competent jurisdiction to
appoint a successor to act until a successor shall have been appointed by the
Required Holders as above provided.

 

(m)                               Rights with Respect to Collateral.

 

(1)               Each Holder agrees with all other Holders (i) that it shall
not, and shall not attempt to, exercise any rights with respect to its security
interest in the Collateral, whether pursuant to any other agreement or otherwise
(other than pursuant to this Agreement), or take or institute any action against
the Collateral Agent or any of the other Holders in respect of the Collateral or
its rights hereunder (other than any such action arising from the breach of this
Agreement) and (ii) that such Holder has no other rights with respect to the
Collateral other than as set forth in this Agreement and the Collateral
Documents.

 

(2)               Each Holder agrees with all other Holders and the Collateral
Agent that nothing contained in this Section 10 shall be construed to give rise
to, nor shall such Holder have, any claims whatsoever against any other Holder
or the Collateral Agent on account of any act or omission to act in connection
with the exercise of any right or remedy of the Collateral Agent or any other
Holder with respect to the Collateral in the absence of gross negligence or
willful misconduct of such other Holder or Collateral Agent, as applicable, as
shall have been determined in a final nonappealable judgment of a court of
competent jurisdiction.

 

11.                                 General Provisions.

 

(a)                                  Governing Law; Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the domestic
substantive laws of the State of New York, without giving effect to any choice
or conflict of law provision or rule that would cause the application of the
laws of any other jurisdiction. The Company irrevocably consents to the
jurisdiction of the United States federal courts and the state courts located in
the County of New York, State of New York in any suit or proceeding based on or
arising under this Note and irrevocably agrees that all claims in respect of
such suit or proceeding may be determined in such courts.  The Company
irrevocably waives the defense of an inconvenient forum to the maintenance of
such suit or proceeding.  The Company further agrees that service of process
upon the Company mailed by first class mail shall be deemed in every respect
effective service of process upon the Company in any such suit or proceeding.
The Company agrees that a final non-appealable judgment in any such suit or

 

35

--------------------------------------------------------------------------------


 

proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.  Nothing herein shall
affect the right of the Holder to institute suit and conduct an action in any
other appropriate manner, jurisdiction or court or to serve process in any other
manner permitted by law.

 

(b)                                 Entire Agreement.  This Agreement, including
Exhibits and the Disclosure Schedules, and the other Transaction Documents, as
well as the other documents contemplated thereby constitute the entire agreement
between the parties with respect to the subject matter hereof. This Agreement
may only be modified or amended in writing signed by the Company and the holders
of a majority of the then outstanding aggregate principal amount of the Notes.

 

(c)                                  Severability.  In case any provision of the
Agreement is declared invalid, illegal or unenforceable, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

(d)                                 Notices.  All notices, demands or other
communications given hereunder shall be effected in the manner provided for in
Section 11 of the Notes.

 

(e)                                  Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. A telephone line
facsimile transmission of this Agreement bearing a signature on behalf of a
party hereto shall be legal and binding on such party.

 

(f)                                    Further Assurances.  Each party shall do
and perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

(g)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and assigns. The Company shall not assign this Agreement or any
rights or obligations hereunder.  Notwithstanding the foregoing, each Holder may
assign its rights hereunder to any of its “affiliates,” as that term is defined
under the Exchange Act, without the consent of the Company or to any other
person or entity with the consent of the Company, which consent shall not be
unreasonably withheld.  This provision shall not limit any Holder’s right to
transfer the Securities pursuant to the terms of the Note and this Agreement or
to assign the Holder’s rights under the Transaction Documents to any such
transferee. In addition, and notwithstanding anything to the contrary contained
in the Transaction Documents, the Securities may be pledged and all rights of
the Holders under this Agreement or any other agreement or document related to
the transactions contemplated hereby may be assigned, without further consent of
the Company, to a bona fide pledgee in connection with the Holders’ margin or
brokerage account.

 

36

--------------------------------------------------------------------------------


 

(h)                                 Survival.  The representations and
warranties of the Company and the agreements and covenants set forth in
Sections 2 and 7 hereof shall survive for two years following the Closing,
notwithstanding any due diligence investigation conducted by or on behalf of the
Holders.  Moreover, none of the representations and warranties made by the
Company herein shall act as a waiver of any rights or remedies the Holders may
have under applicable U.S. federal or state securities laws.  The Company shall
indemnify and hold harmless the Holders and each Holder’s officers, directors,
employees, partners, members, agents and affiliates for all losses or damages
arising as a result of or related to any breach or alleged breach by the Company
of any of its representations or covenants set forth herein, including
advancement of expenses as they are incurred.

 

(i)                                     Consent Rights.  The Company shall not
(i) declare or pay any dividends (whether in cash or stock) or otherwise make
any distributions with respect to Common Stock or (ii) create or sell any
securities that rank senior to or pari passu with the Notes without the written
consent of the Holders of a majority of the principal amount and interest of the
Note and the Other Notes outstanding.

 

 

[Remainder of Page Intentionally Left Blank]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.

 

 

COMPANY:

 

 

ALLIANCE PHARMACEUTICAL CORP.

 

 

 

By:

/s/ Theodore D. Roth

 

 

Name: Theodore D. Roth

 

Title: President and Chief Operating Officer

 

 

[Signature Page to Convertible Secured Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

HOLDER:

 

 

Photogen Technologies, Inc.

 

 

 

By:

/s/ Brooks Boveroux

 

 

Name:

Brooks Boveroux

 

 

Title:

Chief Financial Officer

 

 

Purchase Price:  $250,000

 

 

--------------------------------------------------------------------------------